Citation Nr: 1128922	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  10-00 092A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the character of discharge for the period of service from September 2000 to August 2007 is a bar to entitlement to Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel










INTRODUCTION

The appellant served on active duty in the United States Army from September 2000 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 administrative decision from the VA Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction subsequently was transferred to the RO in St. Petersburg, Florida.

In the May 2008 administrative decision, the character of the appellant's discharge was determined to be a bar to his attainment of Veteran status, and therefore his receipt of VA benefits, for his entire period of active military service.  The appellant submitted a notice of disagreement with this determination in November 2008, and timely perfected his appeal in January 2010.

This matter arose as a preliminary consideration when the appellant filed claims of entitlement to service connection for: posttraumatic stress disorder (PTSD); lower back pain; gastroesophageal reflux disease; right deltoid numbness; erectile dysfunction; foot cramps/pain; chronic migraines; muscle spasms in hand; and "sleep disorder (insomnia) and night terror."  As discussed below, the Board finds herein that the RO's determination that the appellant is barred from receiving benefits for disabilities relating to his entire period of active military service was in error.  Consideration of the aforementioned service connection issues on the merits cannot occur at this time, however.  They have not yet been adjudicated by the RO, who in this case also is the Agency of Original Jurisdiction (AOJ), and therefore the Board does not have jurisdiction over them.  Accordingly, they are referred back to the RO/AOJ for appropriate action.  




	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The appellant enlisted in the United States Army for a period of 4 years on September 1, 2000.  On September 9, 2003, prior to the completion of this period, he reenlisted for an additional period of 4 years.

2.  The appellant was sentenced by general court-martial on June 28, 2006, to a bad conduct discharge due to having inappropriate relations with an under aged person.  He was sentenced to 14 months of confinement and therefore had active military service from September 1, 2000, to August 31, 2007.

3.  Although a Department of the Army memorandum characterized the appellant's service for the periods from September 1, 2000, to September 8, 2003, and from September 9, 2003, to June 27, 2006, as honorable, no characterization for the period from June 28, 2006, to August 31, 2007, was made.

4.  No competent medical evidence exists, nor does the appellant contend, that he was insane at the time of his crime.


CONCLUSIONS OF LAW

1.  The character of the appellant's service from September 1, 2000, to June 27, 2006, is not a bar to VA benefits.  38 U.S.C.A. §§ 101, 5103, 5103A, 5107, 5303 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.102, 3.159, 3.354 (2010).

2.  The character of the appellant's service from June 28, 2006, to August 31, 2007, is a bar to VA benefits.  38 U.S.C.A. §§ 101, 5103, 5103A, 5107, 5303 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.102, 3.159, 3.354 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims discussed VA's duty to notify in the context of an appeal concerning character of discharge in Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The following basic principles were referenced.  VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It generally applies to each element of the claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006) (noting that the five elements of a claim consist of (1) Veteran status; (2) existence of a disability; (3) service connection of the disability; (4) degree of disability; and (5) effective date of the disability).  Finally, the notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Pelegrini, 18 Vet. App. at 112.

The appellant was sent a notification letter in February 2008.  It informed the appellant that a decision regarding the character of his service, and therefore his status as a Veteran, must be made prior to adjudicating the merits of his claims of entitlement to VA benefits.  It also informed him that he would be eligible for VA benefits only if his service was determined not to be dishonorable.  A copy of the regulation regarding character of discharge, 38 C.F.R. § 3.12, was attached to the letter.  The appellant was requested to provide evidence demonstrating that his service was honorable.  VA explained at the end of the letter that it would review any evidence he submitted, along with his service records, in rendering a decision.  
Given this letter, the Board finds that VA's duty to notify has been satisfied.  It notified the appellant of the information and evidence needed to substantiate his entitlement to Veteran status, the first element of his claim.  He was told therein that VA would obtain his service records and that he should submit other evidence regarding the character of his service.  Further, the letter was dated three months before the initial decision by the RO/AOJ was issued in May 2008.

VA's duty to assist a claimant in the development of his claim includes aiding in the procurement of pertinent records as well as providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Complete service treatment records and service personnel records regarding the appellant have been obtained.  No other records have been obtained.  However, the Board notes in this regard that the duty to assist likely does not apply to nonservice records, nor does it require a VA medical examination, because only the character of the appellant's service is at issue at this time.

Significantly, the appellant has not identified and the record does not otherwise indicate any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  Hence, the Board finds that all necessary development has been accomplished, and no further assistance to the appellant is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Character of Discharge

The appellant initially sought VA compensation benefits for PTSD, lower back pain, gastroesophageal reflux disease, right deltoid numbness, erectile dysfunction, foot cramps/pain, chronic migraines, muscle spasms in hand, and "sleep disorder (insomnia) and night terror."  He contends that the character of his discharge should not bar him from receiving benefits for these disorders.

Only Veterans and the surviving spouse, child(ren), or parent(s) of a Veteran are eligible to receive compensation benefits.  38 C.F.R. §§ 3.3, 3.4, 3.5.  A Veteran is "a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable."  38 C.F.R. § 3.1(d); see also 38 U.S.C.A. § 101(2).

The term "discharge or release" includes:  (1) retirement from the active military, naval, or air service, and (2) the satisfactory completion of the period of active military, naval, or air service for which a person was obligated at the time of entry into such service in the case of a person who, due to enlistment or reenlistment, was not awarded a discharge or release from such period of service at the time of such completion thereof and who, at such time, would otherwise have been eligible for the award of a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(18).  

A discharge or release to reenlist is a conditional discharge if it was issued during World War I, World War II, the Korean conflict, the Vietnam era, or peacetime service.  38 C.F.R. § 3.13(a).  Typically, the entire period of service constitutes one period of service and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).  A person may be considered to have been unconditionally discharged or released from active military, naval, or air service during one of the above timeframes, however.  38 C.F.R. § 3.13(c).  The requirements for such a constructive unconditional discharge are:  (1) the person served in the active military, naval, or air service for the period of time the person was obligated to serve at the time of entry into service, (2) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment, and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  Id.  If these requirements are met, the entire period of service does not constitute one period of service.  38 C.F.R. § 3.13(b).  This has been interpreted to suggest that the initial obligated period of service and the reenlistment period beyond the initial obligated period may be considered distinct periods of service when the last period of service is terminated under dishonorable conditions.  See VAOGCPREC 8-2000, fn. 2 (July 25, 2000).

A discharge or release under honorable conditions is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a); Harvey v. Brown, 6 Vet. App. 416 (1994).  However, a discharge or release by reason of the sentence of a general court-martial is considered to have been under dishonorable conditions.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(2).  

As it prevents attainment of Veteran status, a discharge under dishonorable conditions is a bar to the payment of VA benefits.  38 C.F.R. § 3.12(b).  An exception exists, however, for a person who is found to have been insane at the time he committed the acts precipitating his discharge or release.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  An insane person is one who:  (1) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; (2) interferes with the peace of society; or (3) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354; VAOPGCPREC 20-97 (May 22, 1997).  The burden is on the appellant to submit competent medical evidence of his insanity.  Stringham v. Brown, 8 Vet. App. 445 (1995).

To reiterate, there must be competent evidence that the appellant was insane at the time of the offense(s) which lead to the other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246 (1995).  Establishing a causal connection between the insanity and the offense(s) is not required.  Struck v. Brown, 9 Vet. App. 145 (1996), Helige v. Principi, 4 Vet. App. 32 (1993); VAOPGCPREC 20-97.


The Board notes at the outset that although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

Service treatment and personnel records document the following.  The appellant sought to enlist in the United States Army in early 2000.  However, he was disapproved for enlistment for 6 months because 2 urinalysis tests were positive for marijuana.  He had inactive service in the United States Army Reserve during this period.

A moral exception waiver allowing the appellant to enlist was granted in August 2000.  He was discharged from the United States Army Reserve on August 17, 2000, and enlisted in the United States Army for a period of 4 years on September 1, 2000.  It appears he was deployed to the Southwest Asia Theater of Operations for a period of several months at some point in 2003.  

After serving 3 years and 8 days, the appellant reenlisted in the United States Army for a period of 4 years on September 9, 2003.  It was noted in November 2005 that he began experiencing psychiatric symptoms in April 2005.  A Medical Evaluation Board (MEB) found in January 2006, however, that his PTSD began in December 2003.  The appellant's self-medication with marijuana, alcohol, and cocaine was referenced, as was his participation in April 2005 in a month long alcohol and PTSD treatment program.  

A request was made in February 2006 for MEB/Physical Evaluation Board (PEB) proceedings to be terminated due to the appellant's commission of a serious offense, namely having a positive urinalysis test for marijuana the previous month.  This request was granted and charges were brought under the Uniform Code of Military Justice (UCMJ).  Yet in April 2006, administrative separation was suspended because it was determined that the appellant's psychiatric disability was the cause of, or at least a substantial contributory cause of, his misconduct.  

Proceedings under Article 15 of the UCMJ, which concerns nonjudicial punishment, were convened in March 2006.  The appellant was found guilty of violating Article 112a of the UCMJ.  Specifically, it was determined that he wrongfully used marijuana between on or about December 27, 2005, and on or about January 27, 2006.  He was sentenced to reduction in rank and forfeiture of $967 per month for two months.

Thereafter, a general court-martial was convened. The appellant pled and was found guilty of violating UCMJ Article 120 in that on several occasions between on or about August 1, 2005, and on or about December 24, 2005, he committed the offense of carnal knowledge with J.B., a person who had attained the age of 12 but was under the age of 16.  He also pled and was found guilty of violating UCMJ Article 134 in that, as a married man, he did on several occasions between the aforementioned dates wrongfully have sexual intercourse with J.B., a woman not his wife.  With respect to UCMJ Article 125, under which it was alleged that the appellant on several occasions between the aforementioned dates committed sodomy with J.B., he pled not guilty and the charge was dismissed.  On June 28, 2006, he was sentenced to reduction in rank, confinement for 14 months, and discharge from service with a bad conduct discharge.

A memorandum with the subject line "statement of service" was created by a Human Resource Assistant with the Department of the Army in February 2007.  It was certified therein that the appellant has honorable service from September 1, 2000, to September 8, 2003, and from September 9, 2003, to June 27, 2006.  The character of his service from June 28, 2006, to the then present time was left blank.

The appellant was discharged with his active military service characterized as bad conduct on August 31, 2007.

Based on the above evidence, the Board finds that the appellant's active military service from September 1, 2000, to August 31, 2007, does not constitute one entire period of service but rather several distinct periods of service.  The provisions of 38 C.F.R. § 3.13  do not apply.  This regulation only pertains to those who served in World War I, World War II, the Korean conflict, the Vietnam era, or peacetime.  All of the appellant's service came during the Persian Gulf War.  See 38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i) (both defining the Persian Gulf War as the period beginning August 2, 1990, and lasting through the date thereafter prescribed by Presidential proclamation or by law).  38 U.S.C.A. § 101(18) still applies, however.  This statute is not restricted to any given timeframe(s).  

Pursuant to 38 U.S.C.A. § 101(18), the appellant was discharged or released on August 31, 2004.  His first four-year obligated period of service ended on that date.  No discharge was awarded at that time because of his intervening reenlistment on September 9, 2003.  But for this intervening reenlistment, however, it is clear that he would have been eligible for a discharge or release under conditions other than dishonorable at that time.  The character of the appellant's active military service to include the period from his September 1, 2000, enlistment to August 31, 2004, indeed was deemed honorable by a Department of the Army Human Resource Assistant in a "statement of service" memorandum.  He was not found to have committed any act of wrongdoing until August 1, 2005.  Proceedings related to such wrongdoing and punishment for it did not occur until March 2006.  Accordingly, the appellant qualifies as a Veteran for the period from September 1, 2000, to August 31, 2004.  It follows that he is eligible to receive VA benefits for disabilities related to this period.

Like with the preceding period discussed above, the appellant's active military service to include the period from September 1, 2004, to June 27, 2006, was characterized as honorable by a Department of the Army Human Resource Assistant in a "statement of service" memorandum.  VA does not have authority to alter this determination.  Notable in this regard is caselaw holding that service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  See Spencer v. West, 13 Vet. App. 376 (2000); Venturella v. Gober, 10 Vet. App. 340 (1997); Cahall v. Brown, 7 Vet. App. 232 (1994); Duro v. Derwinski, 2 Vet. App. 530 (1992); Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Perhaps even more notable is that the service department designation of a discharge as honorable is binding upon VA under 38 C.F.R. § 3.12(a).  

The service department memorandum did not designate the appellant's discharge as honorable.  Yet it did come very close in designating specific periods of his active military service, including that from September 1, 2004, to June 27, 2006, as honorable.  The Board thus finds the memorandum binding.  As such, the appellant qualifies as a Veteran, and therefore is eligible to receive VA benefits for related disabilities, regarding the period from September 1, 2004, to June 27, 2006.  The binding nature of this finding renders the fact that this period does not constitute the full 4 year reenlistment period he was obligated to serve, of no consequence.  Also of no consequence for the same reason, is that each of the acts of wrongdoing he was convicted of, to include those as a result of UCMJ Article 15 proceedings and those as a result of a general court-martial, were committed during this period.  

With respect to the period from June 28, 2006, to August 31, 2007, the service department memorandum did not characterize the appellant's active military service.  He was confined during this period and received a bad conduct discharge at its conclusion for having inappropriate relations.  These punishments were among those imposed following his general court-martial.  As such, he cannot be considered a Veteran, and therefore is ineligible to receive VA benefits for related disabilities, for this period unless it is found that he was insane when he had the inappropriate relations.  

There is no evidence of record, nor does the appellant contend, that he was insane at any time during his active military service.  See 38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b); see also Stringham, supra.

In sum, the service department has indicated that the appellant's active military service from enlistment on September 1, 2000, through June 27, 2006, was honorable.  He was given a bad conduct discharge by reason of the June 28, 2006, sentence of a general court-martial for inappropriate relations he committed when he was sane.  The character of his active military service for the period from this date to his separation on August 31, 2007, therefore is considered dishonorable.  There is no evidence that this dishonorable characterization has been upgraded by a discharge review board to honorable.  See 10 U.S.C.A. §§ 1552, 1553; 38 C.F.R. §§ 3.12(e), (f), (g), (h).  The appellant accordingly is considered a Veteran and is eligible to receive VA benefits for disabilities related to his active military service from September 1, 2000, through June 27, 2006, whereas he is not considered a Veteran and is ineligible to receive VA benefits for disabilities related to his active military service from June 28, 2006, to August 31, 2007.


ORDER

The character of the appellant's discharge from active military service not being a bar to attainment of Veteran status, and therefore to the receipt of VA benefits, for the period from September 1, 2000, to June 27, 2006, the appeal is allowed as to this period.

The character of the appellant's discharge from active military service being a bar to attainment of Veteran status, and therefore to the receipt of VA benefits, for the period from June 28, 2006, to August 31, 2007, the appeal is denied as to this period.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


